Exhibit 10.4

MF Global Ltd.

Amended and Restated 2007 Long Term Incentive Plan

Form of Restricted Share Unit Award Agreement

Parties: Employee and MF Global Ltd.

Subject of Agreement: Restricted Share Units (RSUs)

Key Terms:

 

•  

Vesting on the 3rd anniversary of the grant date or in equal installments on the
1st, 2nd and 3rd anniversary of the grant date, as determined by the Head of
Human Resources

 

•  

Effect of Termination of Employment/Change in Control

 

•        Death/Disability:

   Full vesting

•        For Cause:

   Forfeit all unvested RSUs

•        Redundancy:

   Pro-rata vesting (rounded up to one year for terminations in the first year)

•        Mutually Agreed Termination or Resignation:

   Default is forfeit all unvested RSUs, but if termination is mutually agreed
with prior consent, Committee may provide pro rata vesting (rounded up to one
year for terminations in the first year)

•        Retirement:

   Default is pro-rata vesting (rounded up to one year for terminations in the
first year), but if retirement is with 10 years of service Committee may provide
for full vesting

•        Change in Control:

   Full vesting

 

•  

Delivery of shares upon vesting (except in limited circumstances in connection
with a change in control if necessary to avoid adverse consequences under
Section 409A of the tax laws)

 

•  

Subject to payment of withholding taxes, securities law and any consents
requested by the company; not transferable; no dividend equivalents; mandatory
arbitration

 

•  

Forfeiture of unvested RSUs and RSU Shares may occur upon breach of
confidentiality, non-solicitation and non-competition



--------------------------------------------------------------------------------

3-Year Cliff Vesting

MF GLOBAL LTD.

AMENDED AND RESTATED

2007 LONG TERM INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD AGREEMENT

This Agreement (this “Agreement”) sets forth the terms and conditions of the
award (this “Award”) granted to the recipient set forth in Section 2 (the
“Grantee”) by MF Global Ltd., a Bermuda exempted company (the “Company”), under
the MF Global Ltd. Amended and Restated 2007 Long Term Incentive Plan (the
“Plan”), of Restricted Share Units (the “RSUs”) in respect of common shares of
the Company, par value U.S. $1.00 per share (the “Shares”) on the terms and
conditions set forth herein.

1. The Plan. This Award is made pursuant to the Plan, a copy of which has been
made available to the Grantee, and the terms of the Plan are incorporated into
this Agreement, except as otherwise specifically stated herein. Capitalized
terms used in this Agreement and any Annex that are not defined in this
Agreement or such Annex have the meanings as used or defined in the Plan.
References in this Agreement to any specific Plan provision will not be
construed as limiting the applicability of any other Plan provision.

2. Award. Effective as of the date set forth below (the “Grant Date”), the
Company hereby grants to the Grantee the following number of RSUs under the Plan
as compensation for the Grantee’s service as an employee of the Company (or any
Subsidiary or Affiliate):

Name of Grantee:

Grant Date:

Number of RSUs:

Each RSU constitutes an unfunded and unsecured promise of the Company to deliver
by issue (or cause to be delivered by transfer or otherwise) to the Grantee,
subject to the terms and conditions of this Agreement, one Share on the Delivery
Date as provided in this Agreement (the Shares that are deliverable to the
Grantee pursuant to Section 9, the “RSU Shares”). Until such delivery, the
Grantee has only the rights of a general unsecured creditor, and no rights as a
shareholder, of the Company. THIS AWARD IS SUBJECT TO ALL TERMS, CONDITIONS AND
PROVISIONS OF THE PLAN AND THIS AGREEMENT INCLUDING, WITHOUT LIMITATION, ANY
FORFEITURE PROVISIONS SET FORTH IN SECTION 15 OR ANY ANNEX TO THIS AGREEMENT
(WHERE APPLICABLE), THE DATA PRIVACY CONSENT SET FORTH IN SECTION 21, THE
ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN SECTION 22, THE
ELECTRONIC DELIVERY CONSENT SET FORTH IN SECTION 23 AND THE ACCEPTANCE
PROVISIONS SET FORTH IN SECTION 26.

3. Vesting. Except as otherwise provided in Sections 5, 6 and 26 or the terms of
any employment or similar agreement between the Grantee and the Company (or any
Subsidiary or Affiliate), the RSUs will vest in full on the third anniversary of
the Grant Date (the “Scheduled Vesting Date”).



--------------------------------------------------------------------------------

4. Delivery.

(a) Subject to Sections 8 and 19 and except as otherwise provided in this
Agreement, the RSU Shares will be delivered to the Grantee on the earliest of:
(1) the Scheduled Vesting Date, (2) the date specified in Section 5 or (3) the
date the RSU Shares are required to be delivered in accordance the terms of any
employment or similar agreement between the Grantee and the Company (or any
Subsidiary or Affiliate) upon the Grantee’s termination of employment (such date
the “Delivery Date”).

(b) Notwithstanding Section 4(a), if the Grantee’s employment is terminated by
the Company (or any Subsidiary or Affiliate) for Cause or the Committee
determines that an event constituting Cause has occurred but before the Delivery
Date, the Grantee’s rights to this Award will terminate and the RSU Shares will
not be delivered at any time. For purposes of this Agreement, “Cause” means the
Grantee’s (i) conviction, or plea of nolo contendere (or a similar plea), in a
criminal proceeding; (ii) misconduct; (iii) dishonesty; (iv) violation of any
law, rule, regulation of any governmental authority, securities exchange or
association or any other regulatory or self-regulatory body or agency applicable
to the Grantee or the Company (or any Subsidiary or Affiliate), or any material
violation of the Company’s (or any Subsidiary’s or Affiliate’s) policies or
procedures; (v) willful or repeated failure or refusal to perform the Grantee’s
duties satisfactorily; (vi) engaging in any activity deemed by the Committee to
be contrary or harmful to the interests of the Company (or any Subsidiary or
Affiliate); or (vii) such other or different circumstances as the Committee may
determine to constitute Cause; in each case as determined by the Committee,
which determination will be final, binding and conclusive; provided, however,
that if “Cause” is defined in an employment or similar agreement between the
Grantee and the Company (or any Subsidiary or Affiliate), that definition will
apply in lieu of the definition set forth herein.

(c) Subject to the Plan and applicable law, in the discretion of the Committee,
in lieu of all or any portion of the RSU Shares otherwise deliverable and in
accordance with Section 10(b) of the Plan, the Company may deliver cash, other
securities, other Awards or other property, and in such case, all references in
this Agreement to deliveries of RSU Shares will, as applicable, be deemed to
include such deliveries of cash, other securities, other Awards or other
property; provided that any cash, other securities, other Awards or other
property that may be delivered shall not have the effect of deferring delivery
or payment, U.S. income inclusion, or a substantial risk of forfeiture beyond
the date on which such delivery, payment or inclusion would occur or such risk
of forfeiture would lapse, with respect to the RSU Shares that would otherwise
have been deliverable.

5. Termination of Employment. Subject to Sections 6 and 20 and the terms of any
employment or similar agreement between the Grantee and the Company (or any
Subsidiary or Affiliate), if the Grantee’s employment with the Company and its
Subsidiaries and Affiliates terminates for any reason prior to the Scheduled
Vesting Date, the RSUs will automatically be forfeited in full and cancelled by
the Company upon such termination of employment, and no RSU Shares will be
delivered at any time, except as follows:

(a) Death or Disability. If the Grantee’s termination of employment is due to
the Grantee’s death or Disability, the RSUs will vest in full as of the date of
such termination and be paid out to the Grantee (or his/her estate or guardian,
as the case may be) promptly after but not more than 60 days after the date of
the Grantee’s death or Disability. For purposes of this Agreement, “Disability”
has the meaning set forth in Section 409A(a)(2)(C) of Internal Revenue Code of
1986, as amended, as in effect on the relevant date (or, if none, will be
determined by the Committee in its sole discretion).

 

-2-



--------------------------------------------------------------------------------

(b) Retirement. If the Grantee’s termination of employment is by reason of
Retirement, a portion of the RSUs will vest as calculated on a pro rata basis by
multiplying (i) the number of RSUs subject to this Award by (ii) the greater of
(A) one-third and (B) a fraction, the numerator of which is the number of days
that have elapsed from and including the Grant Date through the effective date
of the Grantee’s termination of employment, and the denominator of which is
1,095 (the “Pro Rata Portion”) and be paid out to the Grantee promptly after but
not more than 60 days after the date of the Grantee’s Retirement. The remainder
of the RSUs will be forfeited; provided that if the Grantee has completed at
least 10 years of continuous service with the Company and its Subsidiaries and
Affiliates (including service with any Man Group plc entity before the Effective
Date of the Plan) at the time of such termination (or such shorter period of
service as determined by the Committee), the Committee in its sole discretion
may provide that the RSUs will vest in full as of the effective date of the
Grantee’s termination and be paid in accordance with this Section 5(b). For
purposes of this Agreement, “Retirement” means a termination after age 60 in
accordance with the retirement policies of the Company (or, as applicable, one
of its Subsidiaries or Affiliates).

(c) Voluntary Resignation with Consent. If the Grantee’s employment is
terminated by the Grantee for any reason (other than death, Disability or
Retirement), the RSUs will be forfeited; provided that if such termination is
mutually agreed with the prior written consent of the Company, the Committee in
its sole discretion may provide that a Pro Rata Portion (or such other amount
that the Committee may determine) of the RSUs will vest as of the effective date
of the Grantee’s termination of employment and be paid out to the Grantee
promptly after but not more than 60 days after such date. The remainder of the
RSUs will be forfeited.

(d) Redundancy. If the Grantee’s employment is terminated by the Company (or any
Subsidiary or Affiliate) for reasons of Redundancy (which for avoidance of doubt
does not include a termination for death, Disability, Retirement or Cause),
subject to the Grantee’s delivering to the Company and not revoking a general
release of all claims in such form and substance satisfactory to the Company
within 55 days following the date of such termination, the Pro Rata Portion of
the RSUs will vest as of the effective date of the Grantee’s termination of
employment and be paid out to the Grantee promptly after but not more than 60
days after such date. The remainder of the RSUs will be forfeited. For purposes
of this Agreement, whether a termination of the Grantee’s employment is for
reasons of “Redundancy” will be determined by the Committee in its sole
discretion.

6. Change in Control. Notwithstanding any other provision of this Agreement or
the Plan:

(a) If this Award does not constitute “nonqualified deferred compensation”
subject to Section 409A, upon a Change in Control, all of the Grantee’s
outstanding RSUs will vest and, subject to applicable law, the Shares underlying
the Grantee’s outstanding RSUs (or cash equal to the Fair Market Value thereof)
will be delivered to the Grantee promptly after but not more than 60 days after
the date of the Change in Control.

 

-3-



--------------------------------------------------------------------------------

(b) If this Award constitutes “nonqualified deferred compensation” subject to
Section 409A, upon a Change in Control that is a Qualified Change in Control,
all of the Grantee’s outstanding RSUs will vest and, subject to applicable law,
the Shares underlying the Grantee’s outstanding RSUs (or cash equal to the Fair
Market Value thereof) will be delivered to the Grantee promptly after but not
more than 60 days after the date of the Change in Control.

(c) If this Award constitutes “nonqualified deferred compensation” subject to
Section 409A, upon a Change in Control that is not a Qualified Change in
Control, all of the Grantee’s outstanding RSUs will vest and, subject to
applicable law, the Shares underlying the Grantee’s outstanding RSUs (or cash
equal to the Fair Market Value thereof) will be delivered to the Grantee on the
Delivery Date in accordance with Section 4. Any cash payment pursuant to this
Section 6(c) will be credited with interest from the date of the Change in
Control through the Delivery Date at the federal funds rate (as reported in the
Wall Street Journal), compounded daily.

7. No Dividend Equivalents. The Grantee will not be entitled to receive
dividends equivalents in respect of the RSUs unless otherwise determined by the
Committee.

8. Tax Withholding. Prior to the issuance of the RSU Shares or as otherwise
required by any local laws, the Grantee will pay, or otherwise provide for to
the satisfaction of the Company, any applicable federal, state, local and
foreign withholding obligations of the Company. To the extent permitted by law,
the Grantee may provide for payment of withholding taxes by requesting that the
Company retain RSU Shares with a Fair Market Value (determined as of the
Delivery Date) equal to the statutory minimum amount of taxes required to be
withheld. In such case, the Company will issue the net number of RSU Shares to
the Grantee by deducting the RSU Shares retained from the RSU Shares issuable
upon payment of the RSUs. If the Grantee fails to make such payment or otherwise
satisfy such obligations, the Company shall, to the extent permitted by law,
have the right (but not the obligation) to deduct from any payment of any kind
otherwise due to the Grantee (including RSU Shares hereunder) any federal,
state, local or foreign withholding obligations with respect to the issuance of
the RSU Shares.

9. Issuance of RSU Shares. On or as promptly as is practicable after the
Delivery Date, the Company will issue the RSU Shares registered in the name of
the Grantee, the Grantee’s authorized assignee or the Grantee’s legal
representative, as applicable, and, upon request, will deliver certificates
representing the RSU Shares with the appropriate legends affixed thereto. The
Company may reasonably postpone the issuance of the RSU Shares until it receives
satisfactory proof that the issuance of such RSU Shares will not violate any of
the provisions of the Securities Act or the Exchange Act, any rules or
regulations of the Securities and Exchange Commission (“SEC”) promulgated
thereunder, or the requirements of applicable state or foreign law relating to
authorization, issuance or sale of securities, or until there has been
compliance with the provisions of such acts or rules; provided that the delivery
shall be made at the earliest date at which the Company reasonably anticipates
that it will not cause such violation. The Company may also reasonably postpone
the issuance of the RSU Shares in the event of the Grantee’s death until it
receives such evidence as the Committee deems necessary to establish the
validity of the issuance to the Grantee’s estate. Notwithstanding the provisions
of this Section 9, the Company will not act in a manner as to cause the delivery
of the RSU Shares to fail to be exempt from Section 409A or to comply with the
requirements of Section 409A. The Grantee understands that the Company is under
no obligation to register or qualify the RSU Shares with the SEC, any state
securities commission or any securities exchange to effect such compliance.

 

-4-



--------------------------------------------------------------------------------

10. Legends and Trading Policies.

(a) The Company may reasonably restrict the sale, transfer or other disposition
of the RSU Shares until it receives satisfactory proof that the disposition will
not violate any of the provisions of the Securities Act or the Exchange Act, any
rules or regulations of the SEC promulgated thereunder, or the requirements of
applicable state or foreign law relating to the sale, transfer or other
disposition of securities, or until there has been compliance with the
provisions of such acts or rules. The Company may affix to certificates
representing RSU Shares issued pursuant to this Agreement any legend that the
Committee determines to be necessary or advisable (including to reflect any
restrictions to which the Grantee may be subject under a separate agreement with
the Company (or any Subsidiary or Affiliate)) and may advise the transfer agent
to place a stop order against any legended RSU Shares.

(b) To the extent applicable, the Grantee agrees that he or she will not sell,
transfer by any means or otherwise dispose of the RSU Shares acquired by him or
her except in accordance with the Company’s insider trading policy regarding the
sale and disposition of securities owned by employees of the Company (or any
Subsidiary or Affiliate).

11. Non-Transferability of RSUs. The RSUs may not be transferred in any manner
except by will or the laws of descent and distribution, and any attempt to
transfer the RSUs in violation of this Section 11 will be null and void.

12. Privileges of Share Ownership. The Grantee will not have any of the rights
of a shareholder of the Company with respect to any RSU Shares (and, for
avoidance of doubt, will not be deemed to own any RSU Shares for purposes of any
employment or similar agreement or otherwise) until the RSU Shares are issued to
the Grantee and no adjustment will be made for cash distributions in respect of
such RSU Shares for which the record date is prior to the date upon which such
Grantee will become the holder of record thereof.

13. Entire Agreement. This Agreement (together with any Annex), the Plan and any
such other documents as may be executed in connection with the issuance of the
RSU Shares constitute the entire agreement and understanding of the Company and
the Grantee with respect to the subject matter hereof and supersede all prior
understandings and agreements with respect to such subject matter. In the event
of any conflict between the Plan and this Agreement, the provisions of this
Agreement shall govern. The Committee reserves the right at any time to amend
the terms and conditions set forth in this Agreement; provided, that,
notwithstanding the foregoing, no such amendment shall materially impair the
Grantee’s rights under this Agreement without the Grantee’s consent (or the
consent of the Grantee’s estate, if such consent is obtained after the Grantee’s
death) or cause the delivery of the RSU Shares to fail to be exempt from
Section 409A or to comply with the requirements of Section 409A. Any amendment
of this Agreement shall be in writing signed by an authorized member of the
Committee or a person or persons designated by the Committee.

14. Employment Rights.

(a) No Obligation to Employ. Nothing in the Plan or this Agreement will confer
on the Grantee any right to continue to serve as an employee of, or to continue
in any other relationship with, the Company (or any Subsidiary or Affiliate), or
limit in any way the right of the Company (or any Subsidiary or Affiliate) to
terminate the Grantee’s employment or other relationship at any time, with or
without Cause.

 

-5-



--------------------------------------------------------------------------------

(b) Discretion. The Grantee shall not be entitled, and by accepting the RSUs he
or she shall be deemed to have waived any possible entitlement, to any
compensation for any loss he or she may suffer as a result of the exercise, or
the failure to exercise, any of the discretions under the Plan, even if such
exercise (or failure to exercise) constitutes a breach of contract by the
Company (or any Subsidiary or Affiliate) or a breach of any other duty owed by
the Company (or any Subsidiary or Affiliate) or gives rise to any other claim
whatsoever.

(c) Compensation. If the Grantee shall cease to be employed by or hold office in
the Company (or any Subsidiary or Affiliate) for any reason whatsoever,
including as a result of being wrongfully or unfairly dismissed, he or she shall
not be entitled, and by accepting the RSUs he or she shall be deemed to have
waived any possible entitlement, to any sum or benefit to compensate him or her
for any consequential loss or curtailment of any right or benefit accrued or in
prospect under the Plan, and any such loss or curtailment shall not form part of
any claim for damages for breach of any contract of employment of or
compensation for unfair or wrongful dismissal or any other claim whatsoever.

(d) Claims. By accepting the RSUs the Grantee agrees that the waivers and
exclusions contained in Sections 14(a), 14(b), 14(c) and this Section 14(d)
apply in relation to any claim he or she may have against the Company or any
Subsidiary or any Affiliate which employs (or has employed) him or her and any
officer or employee thereof, as well as to the Company (if it is not the
employing entity) and its officers and employees. Such waivers and exclusions
are enforceable by those persons in their own right. The Plan may be terminated
or varied without the consent of those persons but not so as to limit or remove
the waivers or exclusions in respect of matters which had arisen before the date
of the termination or variation.

15. Forfeiture upon Breach of Confidentiality, Noncompetition and
Nonsolicitation Restrictions. The Grantee agrees that cancellation of this
Agreement and forfeiture of all vested and unvested RSUs and RSU Shares
otherwise payable pursuant hereto will result if the Grantee breaches the
restrictive covenants set forth in any employment or similar agreement between
the Grantee and the Company (or any Subsidiary or Affiliate) or in any Annex to
this Agreement, the provisions of which are incorporated into this Agreement by
reference. Any RSU Shares forfeited in accordance with this Agreement will be
tendered to the Company for repurchase for nominal consideration to be
determined by the Committee in its sole discretion, and shall either be
cancelled by the Company or returned to the Company.

16. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement will be in writing and addressed to the Head of
Human Resources of the Company at its principal corporate offices in New York,
New York (United States of America). Any notice required to be given or
delivered to the Grantee will be in writing and addressed to the Grantee at the
address last on the records of the Company (or any Subsidiary or Affiliate). All
notices will be deemed to have been given or delivered upon: personal delivery;
three days after deposit in the United States mail by certified or registered
mail (return receipt requested); two business days after deposit with any return
receipt express international courier (prepaid); one business day after deposit
with any return receipt express United States courier (prepaid); or one business
day after transmission by confirmed facsimile (with a notice contemporaneously
given by another method specified in this Section 16).

 

-6-



--------------------------------------------------------------------------------

17. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, all the provisions of the Plan and this Agreement will be
binding upon the Grantee and the Grantee’s heirs, executors, administrators,
legal representatives, successors and assigns.

18. Adjustments. In the event of any change in the outstanding Shares after the
Grant Date or any other event described in Section 5 of the Plan occurring after
the Grant Date, the Board or the Committee will make such equitable substitution
or adjustment (including cash payments) as provided for under Section 5 of the
Plan in order to preserve the value of this Award.

19. Binding Effect. Any action taken or decision made by the Committee arising
out of or in connection with the construction, administration, interpretation or
effect of this Agreement will lie within its sole and absolute discretion, as
the case may be, and will be final, conclusive and binding on the Grantee and
all persons claiming under or through the Grantee.

20. Section 409A/Delay in Payment. The Company intends that the RSUs shall not
constitute “nonqualified deferred compensation” subject to Section 409A and this
Agreement shall be interpreted, administered and construed consistent with such
intent; provided, however, that if the Grantee is or will become eligible to
terminate employment by reason of Retirement on or before the Scheduled Vesting
Date, this Award shall constitute “nonqualified deferred compensation” subject
to Section 409A once the Grantee becomes eligible to terminate employment by
reason of Retirement and, in such case, this Agreement shall be interpreted,
administered and construed in a manner consistent with complying with such
provisions. To the extent required in order to avoid the imposition of any
interest and additional tax under Section 409A, any payments or delivery of RSU
Shares payable as a result of the Grantee’s termination of employment with the
Company (or any Subsidiary or Affiliate), including, without limitation,
pursuant to Section 5(c), will be delayed until the first business day of the
seventh month following such termination of employment, or if earlier, the date
of the Grantee’s death, if the Grantee is deemed to be a “specified employee” as
defined in Section 409A and as determined by the Company. If, and only to the
extent that, this Award constitutes “deferred compensation” within the meaning
of Section 409A, any delivery of RSU Shares provided for in this Agreement in
connection with the Grantee’s termination of employment shall be made to the
Grantee only upon a “separation from service” (as such term is defined and used
in Section 409A). Each payment under the RSUs shall be treated as a separate
payment for purposes of Section 409A.

21. Data Privacy Consent. In order to administer the Plan and this Award, the
Company may process personal data about the Grantee. Such data may include, but
is not limited to, the information provided in this Agreement and any changes
thereto, other appropriate personal and financial data about the Grantee such as
the Grantee’s home address and telephone number, date of birth, social security
or other identification number, salary and other payroll information,
nationality, job title, directorships and/or Shares held in the Company, and any
other information that might be deemed appropriate by the Company to facilitate
the administration of the Plan and this Award. By accepting

 

-7-



--------------------------------------------------------------------------------

this grant, the Grantee hereby gives explicit consent to the Company (a) to
process any such personal data and (b) to transfer any such personal data
outside the country in which the Grantee works or is employed, including, if the
Grantee is a non-United States resident, to the United States, to transferees
who will include the Company, its Subsidiaries and Affiliates, and to other
persons who are designated by the Company to administer the Grantee’s
participation in the Plan (including without limitation to any broker or other
third party with whom the RSU Shares acquired on payment of this Award may be
deposited).

22. Arbitration/Choice of Forum.

(a) Any dispute, controversy or claim between the Company and the Grantee,
arising out of or relating to or concerning the Plan or this Agreement
(including any Annex), will be finally settled by arbitration in New York, New
York, United States of America (or, if the Grantee is a non-United States
resident, in London, England) before, and in accordance with the rules then
obtaining of, the New York Stock Exchange, Inc. (the “NYSE”) or, if the NYSE
declines to arbitrate the matter (or if the matter otherwise is not arbitrable
by it), the American Arbitration Association (the “AAA”) (or, if the Grantee is
a non-United States resident, the International Centre for Dispute Resolution)
in accordance with the commercial arbitration rules of the AAA. Prior to
arbitration, all claims maintained by the Grantee must first be submitted to the
Committee in accordance with claims procedures determined by the Committee. This
Section is subject to the provisions of Sections 22(b) and (c) below.

(b) THE COMPANY AND THE GRANTEE HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN THE CITY OF NEW YORK OVER
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO OR CONCERNING THE
PLAN OR THIS AGREEMENT THAT IS NOT OTHERWISE ARBITRATED OR RESOLVED ACCORDING TO
SECTION 22(a) OF THIS AGREEMENT. This includes any suit, action or proceeding to
compel arbitration or to enforce an arbitration award. The Company and the
Grantee acknowledge that the forum designated by this Section 22(b) has a
reasonable relation to the Plan, this Agreement, and to the Grantee’s
relationship with the Company. Notwithstanding the foregoing, nothing herein
will preclude the Company from bringing any action or proceeding in any other
court for the purpose of enforcing the provisions of this Section 22.

(c) The agreement by the Grantee and the Company as to forum is independent of
the law that may be applied in the action, and the Grantee and the Company agree
to such forum even if the forum may under applicable law choose to apply
non-forum law. The Grantee and the Company hereby waive, to the fullest extent
permitted by applicable law, any objection which the Grantee or the Company now
or hereafter may have to personal jurisdiction or to the laying of venue of any
such suit, action or proceeding in any court referred to in Section 22(b). The
Grantee and the Company undertake not to commence any action, suit or proceeding
arising out of or relating to or concerning this Agreement in any forum other
than a forum described in this Section 22. The Grantee and the Company agree
that, to the fullest extent permitted by applicable law, a final and
non-appealable judgment in any such suit, action or proceeding in any such court
will be conclusive and binding upon the Grantee and the Company.

(d) The Grantee irrevocably appoints the Secretary of the Company as the
Grantee’s agent for service of process in connection with any action, suit or
proceeding arising out of or relating to or concerning this Agreement which is
not arbitrated pursuant to the provisions of Section 22(a), who will promptly
advise the Grantee of any such service of process.

 

-8-



--------------------------------------------------------------------------------

(e) The Grantee hereby agrees to keep confidential the existence of, and any
information concerning, a dispute described in this Section 22, except that the
Grantee may disclose information concerning such dispute to the arbitrator or
court that is considering such dispute or to the Grantee’s legal counsel
(provided that such counsel agrees not to disclose any such information other
than as necessary to the prosecution or defense of the dispute), or as may be
required by law or legal process after providing the Company with prior written
notice and an opportunity to respond to such disclosure (unless such notice is
prohibited by law). Nothing in this Agreement prohibits the Grantee from
providing truthful testimony concerning the Company (or any Subsidiary or
Affiliate) to governmental, regulatory or self-regulatory authorities.

(f) The Grantee recognizes and agrees that prior to the grant of this Award the
Grantee has no right to any benefits hereunder. Accordingly, in consideration of
the receipt of this Award, the Grantee expressly waives any right to contest the
amount of this Award, terms of this Agreement, or any determination, action or
omission hereunder or under the Plan made or taken in good faith by the
Committee, the Company or the Board, or any amendment to the Plan or this
Agreement (other than an amendment to which the Grantee’s consent is expressly
required by Section 13 or Section 14 of the Plan) and the Grantee expressly
waives any claim related in any way to this Award including any claim based on
any promissory estoppel or other theory in connection with this Award and the
Grantee’s employment with the Company (or any Subsidiary or Affiliate).

23. Electronic Delivery. The Company in its sole discretion may decide to
deliver any documents related to the Plan, the RSUs or future Awards that may be
awarded under the Plan by electronic means or request the Grantee’s consent to
participate in the Plan by electronic means. The Grantee hereby consents to
receive such documents by electronic delivery, including by accessing such
documents on a website, and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company. In addition, the Company may choose to provide
and deliver certain statutory and/or bye-law materials or documents relating to
the Plan in electronic form. The Grantee hereby further consents to receive the
Plan prospectus, the Company’s annual report and proxy statement and other
required documents in an electronic format. The Grantee may at any time elect to
receive paper copies of these documents by contacting the Secretary of the
Company with this request.

24. GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (UNITED STATES OF AMERICA)
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

25. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed to be an original.

26. Acceptance. The vesting of this Award is contingent on the Grantee accepting
this Award and agreeing to its terms (including the forfeiture provisions set
forth in Section 15). If the Grantee does not sign in the signature block set
forth below and return an executed copy of this Agreement to the Head of Human

 

-9-



--------------------------------------------------------------------------------

Resources of the Company at its principal corporate offices in New York, New
York (United States of America) (or, if the Grantee does not accept and agree to
the terms of this Award through an electronic grant notification system
maintained by or on behalf of the Company) on or before on or before —, 2009,
the RSUs will not vest and will automatically be forfeited and cancelled by the
Company.

[Remainder of the page intentionally left blank; signature page follows]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed as
of the date indicated below, effective as of the Grant Date.

 

MF GLOBAL LTD. By:  

 

Name:   Title:   Dated:  

 

Accepted and Agreed:

 

[Name of Grantee] Dated:

 

-11-



--------------------------------------------------------------------------------

Annex